UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:20-cv-01628-PSG (SK) Date March 13, 2020

 

 

Title DeJohn Lamont Miller v. Charles Pfeifer et al.

Present: The Honorable Steve Kim, U.S. Magistrate Judge

 

Connie Chung n/a
Deputy Clerk Court Smart / Recorder
Attorneys Present for Petitioner: Attorneys Present for Respondent:
None present None present

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE

Petitioner, a California state prisoner, filed a motion for stay “to file a second or
[successive] petition under 28 U.S.C. § 2254,” leading the Clerk’s Office to open this action, but
without any accompanying § 2254 petition. (ECF 1 at 1). Without a habeas petition that
presents a “case” or “controversy,” the Court not only has nothing to stay but lacks jurisdiction
altogether. Calderon v. Ashmus, 523 U.S. 740, 746 (1998); see Casaburi v. Warden, 2013 WL
3367275, at *1 (C.D. Cal. July 3, 2013) (dismissing action for lack of jurisdiction where
petitioner filed letter requesting extension of time to file federal habeas petition but filed no

petition).

THEREFORE, Petitioner is ORDERED TO SHOW CAUSE on or before April 12,
2020 why the Court should not dismiss the action for lack of jurisdiction. To discharge this
order, Petitioner must file a completed habeas petition under 28 U.S.C. § 2254 using the
attached Form CV-69 on or before April 12, 2020. See L.R. 83-16.1. If Petitioner no longer
wishes to proceed with this action, he may voluntarily dismiss the action without prejudice
using the attached Form CV-09 and refile after he has exhausted all his claims, provided that
he has enough time left under the one-year federal statute of limitations. Failure to comply
with this order may result in involuntary dismissal of the action for failure to
prosecute and to obey court orders. See Fed. R. Civ. P. 41(b); L.R. 41-1.

IT IS SO ORDERED.

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 1 of 1
